DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT
                           July Term 2014

                              L.R.N., a Child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-2868

                              [July 30, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case Nos.
10005604DL00B, 12000448DL00B, and 12005658DL00B.

  Carey Haughwout, Public Defender, and James W. McIntire, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

                     ON CONFESSION OF ERROR

PER CURIAM.

   The State concedes that this matter must be reversed and remanded for
a new trial/probation violation hearing because necessary parts of the
transcript could not be reconstructed. Jackson v. State, 984 So. 2d 668,
669 (Fla. 4th DCA 2008); Thomas v. State, 828 So. 2d 456, 457 (Fla. 4th
DCA 2002). We accept the concession of error and reverse and remand for
further proceedings.

  Reversed and remanded.

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.